Citation Nr: 9908061	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleepwalking.

2.  Entitlement to service connection for a bullet in the 
neck resulting in severe headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for the residuals of a 
right leg injury.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from May 1965 to May 
1967.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating actions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board notes that a decision dated in February 1992 denied 
reopening of the appellant's claim for service connection for 
PTSD and right leg injury.  Notice of that decision was sent 
to him on February 20, 1992.  The appellant filed a timely 
notice of disagreement and a statement of the case was issued 
in October 1992.  His VA Form 9 was received by the RO on 
February 26, 1993.  The RO subsequently determined that a 
timely appeal was not filed and the VA Form 9 was accepted as 
a new claim.  However, under the applicable regulations, the 
Board finds that the appeal was in fact timely perfected.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.301, 20.305.  Thus, 
the Board concludes that the issues currently before the 
Board include his claim for service connection for an injury 
to the right leg.  This issue will be discussed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The appellant reported that he was a sleepwalker upon 
enlistment in service.

2.  Any disability causing the appellant's sleepwalking is 
not related to service and the claim for service connection 
for such disability is not plausible.

3.  The appellant suffered a bullet wound to the neck prior 
to service.  

4.  The appellant was not treated or diagnosed with a 
headache disability in service.

5.  The appellant's preexisting bullet wound to the neck was 
not aggravated in service and did not result in a headache 
disability during service; the claim for service connection 
for this disability is not plausible.

6.  Service connection for PTSD was denied by means of a July 
1986 rating action.  That decision is final.

7.  Additional evidence submitted after the July 1986 rating 
decision is new and material.

8.  PTSD was first shown after separation from service and is 
not related to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for sleepwalking is not 
well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), 
38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for a bullet in the neck 
resulting in severe headaches is not well-grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), 38 C.F.R. 
§ 3.303 (1998).

3.  The RO's July 1986 decision to deny service connection 
for PTSD is a final determination.  Evidence received 
subsequent to that decision is new and material.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

4.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for sleepwalking.

The pertinent evidence of record include the appellant's 
service medical records which do not indicate any treatment 
for a disability causing sleepwalking.  The appellant has 
submitted a copy of a service document which appears to be 
part of a form that is completed in order to enlist in the 
military, dated in 1965, which indicates that he reported 
that he walked in his sleep.  However, as mentioned above, 
the service medical evidence of record do not show treatment 
or complaints of any disability causing sleepwalking.  Also, 
in reports of medical history completed by the appellant as 
part of the medical examinations in May 1965 and April 1967, 
he denied that he'd been a sleepwalker.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, mption period, and (2) present disability 
from it.  Id.

The Board has considered the evidence of record and finds 
that a well-grounded claim for sleepwalking has not been 
submitted.  While there is some indication that the appellant 
was a sleepwalker upon enlistment, the evidence of record 
does not indicate any aggravation of any disability causing 
sleepwalking.  Nor is there any evidence that sleepwalking is 
otherwise related to service.  Without any such evidence, the 
Board finds that a well-grounded claim has not bee submitted.

II.  Bullet in the neck.

The appellant contends that he has a bullet in his neck 
resulting in severe headaches, and claims entitlement to 
service connection for this condition.  The service medical 
evidence of record include a pre-induction examination 
report, dated in May 1965, which indicates that he received a 
gunshot wound to the neck at the age of 13, and that there 
were no sequelae.  No further treatment or complaints 
pertaining to this condition are shown in the service medical 
records.  His separation examination report, dated in April 
1967, indicates that he denied having ever suffered from 
frequent or severe headaches.  

The Board has considered the evidence of record and finds 
that a well-grounded claim for this disability has not been 
submitted.  As mentioned above, the evidence clearly 
indicates that the bullet wound injury occurred prior to 
service.  In addition, the service medical records do not 
show any aggravation of this injury during service.  Nor do 
the service records show any complaints or treatment for 
headaches.  Without any evidence of aggravation of the 
preexisting bullet wound, or any complaints or treatment for 
headaches in service, the Board concludes that the claim must 
is not well-grounded.


III.  New and material evidence - PTSD.

The appellant had previously filed a claim for service 
connection for PTSD and was last denied entitlement to 
service connection by means of a rating action dated in July 
1986.  Evidence before the RO at that time included the 
appellant's service medical records which indicate that he 
did not receive any treatment for nor complained of any 
psychiatric problems.  Post-service medical evidence of 
record at that time indicate that he was seen for mental 
health problems on various occasions beginning in 1985.  He 
reported that his problems were related to combat experience 
while on active duty in the Dominican Republic.  He was 
diagnosed with, among others, anxiety, depressive reaction, 
paranoid psychosis, dysthymic reaction, and PTSD.

Evidence submitted subsequent to the July 1986 rating action 
include additional psychiatric and mental health records, 
dated from 1985 to the present, which indicate that the 
appellant has been diagnosed and treated for PTSD.  These 
treatment records include a VA hospital discharge summary, 
dated in January 1986, which indicates that he reported 
chronic nerve problems since the 1960's and described 
hallucinations related to experiences while in the Dominican 
Republic when an explosion killed several of his friends.  

The appellant has also submitted several statements 
describing stressors that occurred in service.  In a 
statement submitted to a congressman in May 1991, he reports 
that while he was downtown (in the Dominican Republic) with 
several other military members, their truck was hit by a 
bomb, and two of the military members were seriously injured 
and three Dominican children were killed.  

In a statement received in May 1993, the appellant reported 
that he accompanied several military members to "[d]own town 
Sando [sic.] Domingo," and that one of them stayed to guard 
their truck, while the others went to a restaurant.  He 
claimed that when 2 of the military members, T.J.F., and 
J.L.J., returned to the truck, he heard an explosion, which 
was from a "claymore mine" which was thrown from a building 
nearby.  As he ran out of the restaurant to see what had 
happened, he saw J.L.J., who was bleeding profusely.  He also 
saw 3 children between the ages of 6 and 10 who were blown up 
and bleeding to death.  He stated that thousands of natives 
were gathering and they believed that they would be killed by 
the natives.  After 2 hours, the secret service rescued them. 

The appellant's service personnel records indicate that he 
was assigned to the "Hq&SvcBtry", 1st Battalion, 320th 
Artillery, in the Dominican Republic from November 1965 until 
June 1966.  His military occupational specialty and principal 
duty in the Dominican Republic was as a supply clerk.  He 
received the National Defense Service Medal, Air Force 
Expeditionary Medal (Dominican Republic), and the Parachute 
Badge.  

A report from the United States Armed Services Center for 
Research of Unit Records (USASCRUR), dated in October 1997, 
indicates that the appellant's unit was in the Dominican 
Republic sometime during April 1965 to September 1966, and 
that the unit was given credit for participation in the Armed 
Forces Expedition conducted in the Dominican Republic.  The 
report also indicates that available Army records verify that 
several incidents resulting in vehicular damage occurred 
during military operations in the Dominican Republic, to 
include a February 16, 1966 ambush of a 1st Bde 
reconnaissance vehicle; however, the incident described by 
the appellant was not listed.  The report also states that 
T.J.F. or J.L.J. were not listed on the available casualty 
data.  Associated Operations reports made no specific mention 
of the 1st Battalion, 320th Artillery.

Prior rating decisions are final and may not be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  In making a determination 
as to whether to reopen a case, a two-step analysis is 
necessary; it must first be determined whether there is new 
and material evidence to reopen a claim, and if there is such 
evidence, the second step requires that the claim be reviewed 
on the basis of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

In determining whether new and material evidence has been 
received, all evidence received after the prior final 
decision is to be considered.  Evans v. Brown, 9 Vet. App. 
273 (1996).  Also, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board, having considered the evidence of record and the 
applicable laws, finds that new and material evidence for a 
claim of service connection for PTSD has been submitted and 
the claim is accordingly reopened.  In particular, the Board 
finds that, among others, the appellant's account of 
stressors that allegedly occurred in service, the credibility 
of which must be presumed when determining whether new and 
material evidence has been submitted, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim is reopened.

The Board notes that the RO's August 1998 supplemental 
statement of the case (SSOC) indicates that the RO found no 
new and material evidence had been submitted and that the 
claim could not be reopened.  However, it appears that a 
prior SSOC, dated in November 1997, in fact determined the 
case on the merits.  In the SOC and SSOC's, the appellant was 
apprised of the laws and regulations that govern resolution 
of his claim on the merits, was given adequate notice of the 
need to submit evidence or argument pertaining to the merits 
of his claim and was afforded the opportunity to offer 
hearing testimony.  This being the case, there will be no 
prejudice to the appellant if the Board makes a determination 
as to the merits of his claim at this time, without a remand 
to the RO.  Bernard v. Brown, 4 Vet.App. 384 (1993).

The Board finds that this claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
the appellant has presented a claim that is plausible.  He 
has not alleged that any records of probative value that may 
be obtained and which have not already been associated with 
his claims folder are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed, 
and that the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for PTSD requires 1) medical evidence 
establishing a clear diagnosis of the condition, 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and 3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citations will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is not 
sufficient to establish the occurrence of the stressors and 
must be corroborated by credible supporting evidence.  An 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used as a basis 
to establish the occurrence of the stressor.  See Cohen v. 
Brown, 10 Vet.App. 128, 142, 145 (1997).

Having reviewed the evidence, the Board finds that there is 
no indication in the record that the appellant engaged in 
combat with the enemy.  As such, in order to establish the 
second element of a PTSD claim, there must be credible 
supporting evidence, other than the appellant's testimony, 
that an inservice stressor occurred.  The Board finds that 
the record does not include the necessary corroborating 
evidence to establish the existence of a stressor.  As 
mentioned above, a report from the USASCRUR advises that the 
incident reported by the appellant could not be confirmed.  
Thus, although he has been diagnosed with PTSD, service 
connection cannot be awarded as there is no confirmed 
evidence of the stressor.  As such, the claim must be denied.


ORDER

1.  Entitlement to service connection for sleepwalking is 
denied.

2.  Entitlement to service connection for a bullet in the 
neck resulting in severe headaches is denied.

3.  Entitlement to service connection for PTSD is denied.


REMAND

As mentioned previously, the Board finds that the issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a right leg injury 
is currently before the Board.  The Board also notes that 
subsequent to the issuance of a statement of the case on this 
issue (in October 1992), additional evidence pertaining to 
treatment of the right leg disorder has been submitted.  The 
RO has not considered this additional evidence and a 
supplemental statement of the case has not been issued.  
Accordingly, this case is REMANDED for the following:

The RO should consider all newly 
submitted evidence and readjudicate the 
claim of whether new and material 
evidence has been submitted to reopen a 
claim of service connection for the 
residuals of a right leg injury.  

If the benefit remains denied after readjudication, and if 
necessary, additional development, the claim should be 
returned to the Board following the usual appellate 
procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



- 9 -


- 1 -


